 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   KYLE RACKLIFF,

 9                               Plaintiff,                  Case No. C19-353 RSL

10           v.                                              ORDER GRANTING APPLICATION
                                                             TO PROCEED IN FORMA PAUPERIS
11   UW MEDICINE, et al.,

12                               Defendants.

13

14           Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. Dkt. # 1. Plaintiff does not appear to have funds available to afford the $400.00

16   filing fee. Accordingly, plaintiff’s application to proceed in forma pauperis (Dkt. # 1) is

17   GRANTED. Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle

18   plaintiff to a waiver of any other cost(s) of litigation.

19           The Clerk is directed to mail a copy of this Order to Plaintiff.

20           Dated this 19th day of March, 2019.

21


                                                             A
22

23                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge


     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
